DETAILED ACTION
Election/Restrictions
1.	Claim 51 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 45, 48 and 50, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III as set forth in the Office action mailed on 5/4/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
2.	The terminal disclaimer filed on 3/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,280,454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments and Arguments
3.	Applicant’s amendments and arguments filed 3/1/2021 have been fully considered.  In view of the terminal disclaimer filed on 3/1/2021, the non-statutory double patenting rejection has been withdrawn.  In view of applicant’s amendment to claim 51, the rejection under 35 USC 102 has been withdrawn.  After rejoining claims 45, 48 and 50 (as discussed above), as well as claims 57 and 62 (previously withdrawn due to election of species requirement) each of which depends from allowable claim 54, claims 45, 48, 50-51 and 54-65 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639